SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

935
CA 12-00518
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


ROBERT KIMBER, PLAINTIFF-APPELLANT,

                     V                                           ORDER

BAILLIE LUMBER CO., DEFENDANT,
BROOKS FORESTRY AND RESEARCH MANAGEMENT
CORPORATION, DEFENDANT-RESPONDENT.


BRUCE R. BRYAN, SYRACUSE, FOR PLAINTIFF-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (KEVIN R. VANDUSER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Lewis County (Charles
C. Merrell, J.), entered February 3, 2012. The order, among other
things, limited plaintiff’s potential damages against defendant Brooks
Forestry and Research Management Corporation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court